RECEIVED IN                                                        FILED 1N
       1716 Si*1?Disfri&ea'S                                          The Court °* APPea'te
                                                                          Sixth District

          HAY 2B2015                 SIXTH DISTRICT COURT                n™ n * *nir
      _iexarKana.Texas         » •
                                          OF APPEALS                     ™ 2 fi 2015
TYRONg^S^r9&lS!S&N                           §                         Texarkana, Texas
                                                                     Debra K. Autrey, Clerk
vs.                                          §    NO.06-14-0074-CR

THE STATE OF TEXAS                           §

            MOTION FOR         EXTENSION OF TIME TO FILE

               RESPONSE TO STATES APPELLEE BRIEF

TO THE HONORABLE JUSTICE OF SAID COURT:

      COMES NOW,Appellant,pro se,and respectfully moves the court

to extend the deadline for filing his response to the States

brief by (45) Fourty-five days and in support of this motion
will show this Honorable Court the following!

                                            I.

This appellants (first) request for extension and appellant is
unable to meet the deadline for the following reasons:

[limited access to the law library due to the up-coming anually
unit lockdown and appellants limited knowledge thereby slowimg

down his ability to do research].See,T.R.A.P.38.6(d).
                                            II.

For the reasons stated above, Appellant respectfully request

an additional (45) days to complete his pro se response in
support of appellants appeal.

WHEREFORE,PREMISES,CONSIDERED, Appwllant prays this Honorable

Court grants this motion and any other relief he is entitled

to. It is so prayed.




                                           1.
                       CERTIFICATE OF SERVICE

  I certify that a true and correct copy of this motion has been
seat to,Noble D.Wal